Citation Nr: 1302855	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  12-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.  

2.  Whether the appellant's military service for the period from April 27, 1972, to March 1, 1976, is a bar to the payments of VA benefits.

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The appellant had a period of service in the United States Navy from April 1972, to March 1976.  His DD-Form 214 from this period reflects that the character of his service was under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision and a December 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  As to the issue involving entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder, the appellant submitted a notice of disagreement in October 2011, a statement of the case was issued in July 2012, and a substantive appeal was received in September 2012.  How the other two issues are before the Board is explained below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has certified the issue on appeal as entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  The Board finds, however, there are two additional issues that were raised by the notices of disagreement (NODs) from the appellant, which issues are listed on the title page.  An explanation for this conclusion follows.

In the September 2011 rating decision on appeal, the RO denied the following: (1) service connection for treatment purposes under 38 U.S.C.A. Chapter 17 for a psychiatric disorder; (2) service connection for depression; and (3) service connection for anxiety disorder.  At that time, the RO issued an administrative decision, wherein it determined that the appellant's period of service from April 1972 to March 1976 was granted under conditions other than honorable for purposes of eligibility for VA benefits.  The RO determined, however, that the appellant was entitled to health care under Chapter 17 of title 38 of the United States Code for any disabilities determined to be service connected.  While the appellant was informed of the rating decision, he was not informed of the administrative determination.

In an October 2011 statement from the appellant, he wrote he disagreed with the decision and wanted to appeal.  

In a December 2011 administrative decision, the RO determined that the appellant's discharge from the period of service from April 1972 to March 1976 was a bar to VA benefits and that he was not entitled to health care under chapter 17 of title 38 of the United States Code for any disabilities determined to be service connected.  In January 2012, the RO notified the appellant of its determination 

In January 2012, the appellant submitted a statement that he was appealing the denial of VA benefits.  

In February 2012, the RO wrote to the appellant and informed him it had received his NOD in response to the September 2011 rating decision.  It stated that in order for VA to consider his letter to be a valid NOD, he needed to clearly identify the specific issues with which he disagreed.  

A February 2012 VA Form 21-0820, Report of General Information, shows that that appellant called in response to the February 2012 letter and that he was claiming PTSD in his NOD sent on January 27, 2012.  Also in February 2012, VA received a VA Form 21-4138, Statement in Support of Claim, wherein the appellant wrote he disagreed with VA's decision for PTSD.

In July 2012, the RO issued a statement of the case (SOC) addressing only the claim for service connection for treatment purposes under 38 U.S.C. chapter 17 for PTSD/mental condition.

As stated above, the Board concludes that the other two issues listed on the title page have been raised by NODs received from the Veteran.  The RO sought clarification as to what issues the appellant disagreed with in the September 2011 rating decision, and the appellant responded that it involved PTSD.  However, the Board finds that reading the appellant's October 2011 and February 2012 statements in the light most favorable to him shows he disagreed with the September 2011 decision regarding all issues, as all issues addressed a psychiatric disorder, which at that time, he characterized as PTSD.  Additionally, the appellant submitted a timely NOD following notification of the December 2011 administrative decision that his discharge from service was a bar to VA benefits.  

For all these reasons, the Board concludes that the second two issues are also on appeal to the extent that the Board will remand the issues to have the RO send the appellant an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (Court held where an NOD is filed but SOC has not been issued, Board must remand the claim so that SOC may be issued).  However, these issues will be returned to the Board after issuance of the SOC only if the appellant files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that the Veteran's claim involving service connection for a psychiatric disorder requested service connection for PTSD.  The United States Court of Appeals for Veterans Claims has held that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction the mental disability causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Thus, as medical evidence of record shows that the Veteran has been diagnosed with other psychiatric disabilities, the Board has recharacterized the issue to include all acquired psychiatric disabilities.

Because the issue of entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, is inextricably intertwined with the other two issues, the Board must hold this issue in abeyance.  In other words, if there was a determination that the appellant's discharge was not a bar to VA benefits, it could impact the claim for treatment purposes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant with an SOC with respect to the claims for (i) whether the appellant's military service for the period from April 1972, to March 1976, is a bar to the payments of VA benefits and (ii) entitlement to service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is received, then these issues should be returned to the Board for appellate review.

2.  Undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for treatment purposes only under 38 U.S.C.A. Chapter 17 for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

